COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-335-CV





GARY RAUCH	APPELLANT



V.



KAROLYN MARIE RAUCH	APPELLEE



------------



FROM THE 271ST DISTRICT COURT OF WISE COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


Gary Rauch is attempting to appeal from the trial court’s Final Decree of Divorce.  The trial court signed the final decree on October 10, 2006, and no party filed a post-judgment motion.  Therefore, Rauch’s notice of appeal was due November 9, 2006, but was not filed until September 28, 2007.
(footnote: 2)
	On October 1, 2007, we notified appellant by letter of our concern that his appeal was subject to dismissal unless he filed a response showing grounds for continuing the appeal.  Although appellant has filed a response, it does not state grounds for continuing the appeal.  Appellant urges us to grant him an out-of-time appeal; however, we may not alter the time for perfecting an appeal in a civil case.
(footnote: 3)  Accordingly, we dismiss the appeal for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED:  November 15, 2007	
 

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1(a).


3:See
 
Tex. R. App. P.
 2.


4:Butts v. Capitol City Nursing Home, Inc.,
 705 S.W.2d 696, 697 (Tex. 1986); 
Weik v. Second Baptist Church of Houston,
 988 S.W.2d 437, 439 (Tex. App.—Houston [1st Dist.] 1999, pet. denied).